PER CURIAM.
Appellant challenges final agency action of the Osceola County School Board (“School Board”) terminating her employment after determining that her effectiveness as a teacher in the Osceola County School District was seriously impaired. We conclude that the School Board improperly rejected the administrative law judge’s finding regarding loss of effectiveness and that Appellant’s conduct was not so egregious such that loss of effectiveness could be decided as a matter of law. Accordingly, we reverse the final order of the School Board and remand this cause for entry of an order consistent with the administrative law judge’s recommended order. See Abrams v. Seminole Cnty. Sch. Bd., 73 So.3d 285, 294 (Fla. 5th DCA 2011).
REVERSED AND REMANDED.
TORPY, C.J., SAWAYA and COHEN, JJ., concur.